     3:18-cr-30006-SEM-TSH # 62   Page 1 of 6                                   E-FILED
                                                       Sunday, 19 July, 2020 11:00:05 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 18-cr-30006-1
                                        )
LEONARD WILLIAMS,                       )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Leonard Williams’s Amended

Motion for Compassionate Release (d/e 59) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On April 27, 2018, Defendant pled guilty to conspiracy to

distribute 100 grams or more of a substance containing heroin in

violation of 21 U.S.C. §§ 841(a)(1) and 846, as charged in Count

One of the Indictment. On September 24, 2018, the Court

sentenced Defendant to 120 months’ imprisonment and 8 years of

supervised release. Counts Two and Three of the Indictment were


                               Page 1 of 6
     3:18-cr-30006-SEM-TSH # 62   Page 2 of 6




dismissed as to Defendant at Defendant’s sentencing.

     Defendant is currently incarcerated at FCI Pekin and has a

projected release date of February 18, 2027. As of July 17, 2020,

the Bureau of Prisons (BOP) reports that FCI Pekin currently has

two confirmed cases of COVID-19. See BOP: COVID-19 Update,

Federal Bureau of Prisons, https://www.bop.gov/ coronavirus/

(last accessed July 17, 2020).

     On May 20, 2020, Defendant filed a pro se motion for

compassionate release (d/e 52) pursuant to 18 U.S.C. §

3582(c)(1)(A). On July 10, 2020, following the appointment of

defense counsel, an Amended Motion for Compassionate Release

was filed. Defendant, who is 32 years old, requests compassionate

release based on his alleged health issues, the COVID-19 pandemic,

and his good behavior while incarcerated. Defendant claims to

suffer from breathing issues and severe allergies but has provided

no corroborating medical records.

     Defendant proposes to live at his mother’s residence if he is

released from custody. The United States Probation Office, in a

Memorandum (d/e 60) addressing Defendant’s request for

compassionate release, concludes, based on information provided to


                             Page 2 of 6
     3:18-cr-30006-SEM-TSH # 62   Page 3 of 6




defense counsel by Defendant’s mother, that Defendant’s mother’s

residence appears to be suitable for Defendant. The Memorandum

notes that the BOP assigned Defendant a high-risk recidivism level

in December 2019 and that Defendant was disciplined by the BOP

in May 2019.

     On July 15, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 61). The

Government argues that Defendant’s request for compassionate

release should be denied because Defendant has not exhausted his

administrative rights with the BOP. The Government also notes

that Defendant has a significant amount of time left to serve in

custody and an extensive criminal history that includes a conviction

for the illegal possession of a firearm as well as multiple violations

of supervised release.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §


                              Page 3 of 6
     3:18-cr-30006-SEM-TSH # 62   Page 4 of 6




3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate’s request was received by the BOP,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a


                             Page 4 of 6
     3:18-cr-30006-SEM-TSH # 62   Page 5 of 6




     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the CDC and state governments have advised individuals

to practice good hygiene, social distancing, and isolation. Social

distancing can be difficult for individuals living in a prison.

     However, the circumstances that Defendant currently faces do

not warrant a reduction in his term of imprisonment. While FCI

Pekin has two confirmed cases of COVID-19, Defendant has not

sufficiently shown that he faces a significant risk of severe

complications from COVID-19. Defendant is only 32 years old.

Although Defendant claims to have breathing issues and severe

allergies, he has not provided medical records to confirm these

alleged health issues.


                              Page 5 of 6
     3:18-cr-30006-SEM-TSH # 62   Page 6 of 6




     In addition, Defendant has an extensive criminal history that

includes a conviction for illegal possession of a firearm as well as

multiple supervised release violations. And Defendant still has six-

and-a-half years to serve in BOP custody before he is set to be

released. The Court, taking all the relevant facts into account, finds

that Defendant has not established that there exist extraordinary

and compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Leonard Williams’s

Amended Motion for Compassionate Release (d/e 59) and

Defendant’s pro se motion for compassionate release (d/e 52) are

DENIED.



ENTER: July 17, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 6 of 6
